   Case 1:18-cv-00760-TSE-MSN Document 67 Filed 03/13/19 Page 1 of 1 PageID# 921



                          INITIAL PRETRIAL CONFERENCE




 MAGISTRATE JUDGE MICHAEL S. NACHMANOFF

 CA-                 D
 DATE;        2>
 TIME: 1 I : DSaAQrO 1 I ,?)0
 APPEARANCES COUNSEL FOR:

XjJJ-ANTIFF J^^^^^FENDANT ( )PRO SE PLAINTIFF ( )PRO SE DEFENDANT

 DISCOVERY PLAN:


J><?VPPROVED ( )APPROVED AS AMENDED ( )FILE BY

 CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE:

( )YES                                   _ OiO
( )CONSENT SIGNED                                      ^'A
 ADR'SETTLEMENT:                           _                 "YCty^f?P
( )PENDING ( )WILL DISCUSS ( )OTHER               2>\2S'l
-i^RDER TO ISSUE

 CASE CONTINUED TO                             FOR 16(B) CONFERENCE
